PER CURIAM.
After reviewing the local rules of the twenty judicial circuits pursuant to its responsibility under Florida Rule of Judicial Administration 2.020(e)(3), the Supreme Court Rules Advisory Committee recommended that this Court adopt an amendment to Florida Rule of Civil Procedure l.080(h)(1) facilitating implementation of the rule which would require counsel to furnish the court stamped, self-addressed envelopes when any proposed judgment is presented to the court for consideration. We approve the following amendment to Florida Rule of Civil Procedure 1.080(h)(1). To ensure the propriety and clarity of this revision and to give all interested parties an opportunity to be heard, we invite interested persons to submit any comments regarding the rule change to the Court no later than December 1, 1979. Any recommendation for change in the rule should state specifically the language the person would have the Court add, delete, or change.
Absent modification before January 1, 1980, this rule shall take effect at 12:01 a. m., January 1, 1980.
It is so ordered.
ENGLAND, C. J., and ADKINS, OVER-TON, ALDERMAN and McDONALD, JJ., concur.
BOYD, J., dissents with an opinion.
SUNDBERG, J., dissents.
RULE 1.080
SERVICE OF PLEADINGS AND PAPERS
[[Image here]]
(h) Service of Orders.
(1) A copy of all orders or judgments shall be transmitted by the court or under its direction to all parties at the time of entry of the order or judgment. No service need be made on parties against whom a default has been entered except orders setting a cause for trial as prescribed in Rule 1.440(c) and final judgments that shall be prepared and served as provided in subdivision (h)(2). The court may require that orders or judgments be prepared by a party, may require counsel to furnish the court with stamped, addressed envelopes for service of all orders and judgments required to be served on parties and counsel, and may require that proposed orders or judgments be furnished to all parties before entry by the court of the order or judgment.
[[Image here]]